internal_revenue_service number release date index number -------------------------------------------- --------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-108388-07 date october ------------------ --------------------- -------------------------------- ------------------------------------------ ---------------------------------------------------- -------------------------- --------------------------------------- legend legend taxpayer ----------------------------------------------------- subsidiary ----------------------------------------------------- state company company company dear -------------- this letter is in response to the ruling_request filed on behalf of taxpayer dated date and supplemental information submitted on date date and date requesting certain rulings with respect to the transactions described below facts based on the representations of taxpayer the relevant facts are as follows taxpayer is a state corporation with its principal_place_of_business also in state taxpayer is the parent company of subsidiary subsidiary maintains a business owned life_insurance boli program as part of its boli program taxpayer owns a group policy with individual boli policies issued by company and individual boli policies issued by company taxpayer represents that there are no master contracts -------------------------------------------- plr-108388-07 as defined by sec_264 of the internal_revenue_code code all of taxpayer's boli policies that are the subject of this ruling_request are general account policies that insure the lives of taxpayer's active employees in the group contract policies issued by company the individually covered employees are identified by separate policy certificates the group contract policies are single premium modified endowment contracts and the individual boli policies are flexible universal_life_insurance contracts no policy_loans exist currently or in the past with respect to any of the boli policies currently held by taxpayer taxpayer proposes to exchange the boli policies associated with its current active employees first taxpayer proposes to exchange the individual certificates issued by company under the group boli policy on its general account for individual separate_account boli policies under a variable adjustable life_insurance group policy also issued by company second taxpayer proposes to exchange the individual general account boli policies issued by company for individual separate_account boli policies issued by company each of the new separate_account boli policies will be issued to the same policyholder and on the same lives as the certificates surrendered in the exchange there will be no change in the face value of the policies except to the extent necessary to continue to comply with the cash_value_accumulation_test or the guideline premium requirements under sec_7702 of the code taxpayer does not now intend to surrender or make distributions from either the existing policies or the new policies prior to the proposed exchange taxpayer will obtain written consent from each active employee for which an exchange is proposed taxpayer represents that all boli contracts to be exchanged are modified endowment contracts mecs taxpayer further represents that neither taxpayer nor the insureds will receive any of the cash_surrender_value of the current general account boli contracts exchanged for the general account boli contracts requested rulings taxpayer requests the following rulings that the proposed exchanges be treated as tax free exchanges under sec_1035 of the internal_revenue_code and that upon completion of the proposed exchanges the basis and the investment_in_the_contract of the new policies issued by companie sec_1 and will be the same as taxpayer’s basis and investment_in_the_contract in the exchanged policies law and analysis sec_1035 provides that no gain_or_loss is recognized on the exchange of a contract of life_insurance for another contract of life_insurance sec_1035 defines life_insurance_contract as a contract with an insurance_company which depends in part on the life expectancy of the insured and is not ordinarily payable in full during the life of the insured sec_1_1035-1 of the regulations provides that sec_1035 does not plr-108388-07 apply to such exchanges if the policies exchanged do not relate to the same insured the legislative_history indicates that sec_1035 was designed to eliminate the taxation of individuals who merely exchanged one insurance_policy for another better suited to their needs but who have actually recognized no gain h_r rep no 83rd cong 2d sess sec_1035 d references sec_1031 for the rules to determine the basis_of_property acquired in a sec_1035 exchange sec_1031 provides that property acquired in a sec_1035 exchange has the same basis as that of the property exchanged decreased by the amount of any money received by the taxpayer and increased by any gain or decreased by any loss recognized by the taxpayer on the exchange sec_1_1031_d_-1 provides in part that in a sec_1035 exchange the basis of the property acquired is the same as the basis of the property transferred by the taxpayer with proper adjustments to the date of the exchange taxpayer proposes to exchange certificates issued pursuant to the group general account boli policy issued by company for individual certificates issued pursuant to a group separate_account boli policy issued by company with respect to currently active employees taxpayer also proposes to exchange individual general account policies issued by company with respect to currently active employees for individual separate_account boli policies issued by company with respect to those same individuals taxpayer represents that the certificates issued for a single insured pursuant to a group_account boli policy are treated as separate contracts for purposes of state insurance laws and that taxpayer does treat each certificate issued under the group_account boli policies as a separate contract for purposes of sec_817 sec_7702 and sec_7702a sec_7702a defines a modified_endowment_contract mec as a contract that meets the requirement of sec_7702 but fails to meet the 7-pay test of sec_7702a or that is received in exchange for a contract that is a mec under sec_7702a a contract fails to meet the 7-pay test if the accumulated amount_paid under the contract at any time during the first seven contract years exceeds the sum of the net level premiums that would have been paid on or before that time if the contract provided for paid-up future_benefits after the payment of seven level annual premiums thus all of the newly issued boli contracts will also be mecs taxpayer represents that in its proposed exchanges it will not make any material increase in the death_benefit or other material_change ruling plr-108388-07 taxpayer's proposed exchanges of certificates issued pursuant to the general account boli policies issued by company with respect to currently active employees for individual separate_account boli policies issued by company with respect to those same individuals and individual general account boli policies issued by company with respect to currently active employees for individual separate_account boli policies issued by company meet the requirements of sec_1035 the basis and the investment_in_the_contract of the newly issued contracts will be the same as that of the contract for which they were exchanged except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sheryl b flum sheryl b flum branch chief branch financial institutions products
